DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 9/27/2020, 3/24/2020 and 7/23/2021 were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

1:	Claim(s) 1, 5, 6, 9, 10, 14, 15, 18 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2010/0259636 A1 Tzur et al.
2:	As for Claim 1, Claim 1 is rejected for reasons discussed related to Claim 10.
3:	As for Claim 5, Claim 5 is rejected for reasons discussed related to Claim 14.
4:	As for Claim 6, Claim 6 is rejected for reasons discussed related to Claim 15.
5:	As for Claim 9, Claim 9 is rejected for reasons discussed related to Claim 18.

7:	As for Claim 14, Tzur et al depicts in Figure 4 and teaches in Paragraph [0067] wherein the memory is further configured to store executable instructions, which when executed by the processor cause the terminal device to: obtain a high dynamic range image (450) of the current scene according to the underexposure compensation value (440) and the overexposure compensation value (425).
8:	As for Claim 15, Tzur et al depicts in Figure 4 and teaches in Paragraph [0067 and 0074] wherein obtaining the high dynamic range image of the current scene comprises: obtaining an overexposed image (440) of the current scene according to the underexposure compensation value; obtaining an underexposed image of the current scene (425) according to the overexposure compensation value; obtaining a normal exposure image (410) of the current scene; and generating a high dynamic range image (450) corresponding to the current scene by performing an image fusion processing on the underexposed image, the overexposed image, and the normal exposure image.
9:	As for Claim 18, Tzur et al teaches in Paragraph [0050] wherein the color channels respectively correspond to a red channel, a green channel, and a blue channel.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11:	Claims 7 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0259636 A1 Tzur et al in view of Official Notice.
12:	As for Claim 7, Claim 7 is rejected for reasons discussed related to Claim 16.
13:	As for Claim 16, Tzur et al a HDR camera system that sets an initial exposure value based on illumination range. However, does not teach correcting the normal exposure brightness threshold to obtain the normal exposure brightness threshold according to a Gamma Curve of a camera.
	Official Notice is taken that it was well known in the art before the effective filing date of the claimed invention to correct the normal exposure brightness threshold according to a gamma curve of the camera in order to increase the dynamic range of the captured image and therefore, improve image quality.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a gamma correction curve to set the exposure brightness 
Allowable Subject Matter
Claims 2-4, 8, 11-13, 17 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M HANNETT whose telephone number is (571)272-7309.  The examiner can normally be reached 8:00 AM-5:00 PM Monday thru Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached at 571-272-7406 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/JAMES M HANNETT/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        
JMH
January 4, 2022